Wobdeb, J.
Suit by Darrow, as the assignee of Weston, against Wade and Ilenly, upon a note, of which the following is a copy, viz:
“ Borne, January 13, 1857.
“Eor value received, we promise to pay John Weston, or bearer, five hundred dollars, in good notes, which is to be due in eighteen months from this date, and to be guaranteed by Ilenly and Wade, and to be on interest from this date.
(Signed,) “ Wade and Ilenly.”
Wade denied the execution of the note under oath. Trial, verdict and judgment for the plaintiff below. Wade appeals to this Court, and makes two points for our consideration: *2131. That the note was not, by its terms, payable until the expiration of eighteen months from the time it was given, and, consequently, was not due at the time the suit was brought'. 2. That there was no sufficient proof of the execution of the note by him. We can not adopt the appellant’s construction of the note sued upon. We are of opinion, that, by its terms, a suit may be maintained upon it before the expiration of eighteen months from its date. According to our reading of the note sued upon, the notes in which it is to be paid, are to be due in eighteen months from the date of the note sued upon, and are to be guaranteed by Wade and Henly, and are to be on. interest from the date of the note sued upon. This, we think, is the proper interpretation of the note sued upon, and no parol evidence is admissible to give it a different interpretation. Whether the note in suit was due immediately upon being given, or within a reasonable time, or upon demand, are questions not made, and, of course, need not be decided.
J. M. Flagg, for appellants.
A. Ellison, for appellee.
Upon looking into the testimony touching the execution of the note by the appellant, we see no sufficient cause to disturb the finding of the Court.
Per Curiam.
The judgment below is affirmed, with costs.